DETAILED ACTION
In response to communication filed on 03 October 2022, claims 1 and 14 are amended. Claims 1-25 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 October 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see "Claim Objections”, filed 03 October 2022, have been carefully considered and based on the amendments, the claim objections are withdrawn.

Applicant’s arguments, see "35 U.S.C. § 103”, filed 03 October 2022, have been carefully considered and are not persuasive. 

APPLICANT’S ARGUMENT: Applicant argue that Goldstein does not teach to create groupings for editing purposes; instead, he teaches to use external groupings (which could be used for editing purposes) to generate a mobile version of the desktop-based website.
EXAMINER’S RESPONSE: Examiner has carefully considered the argument but respectfully disagrees. Applicant is not referring to a specific claim limitation, however based on the argument Examiner would like to point to Goldstein in [0099] where Goldstein refers to detecting component changes and component relationships where objects are grouped on the basis of history of objects which are edited or moved together. So Goldstein does teach groupings of objects for the purpose of editing. As a result, the argument above cannot be considered to be persuasive. 

APPLICANT’S ARGUMENT: Applicant further argues that the present invention groups components automatically for editing purposes according to an analysis to determine a semantic type and allows editing operations specifically pre-defined for that type. Goldstein teaches no such analysis. Moreover, Goldstein does not determine which "components of a page of a website of said websites belong to a type of semantic composite according to said semantic page knowledge" since he does not have "types of semantic composites" that have "associated editing operations and behaviors" as recited in claim 1 with similar language in claim 14.
EXAMINER’S RESPONSE: Examiner has carefully considered the argument but respectfully disagrees. Examiner has carefully considered the argument but respectfully disagrees. Examiner would like to point to Goldstein in [0137] where it teaches that a set of highly overlapping components which may typically create together a specific design and should retain the same proportion between the group components when placing the group in a new layout and for example, an image and a text forming a logo should retain the same proportion and the relative location regardless of their size and position in the new layout, to maintain the structure of the logo. Goldstein further teaches in [0145] that semantic analysis is performed to recognize related text and picture component pairs based on their type, proximity and relationship to other components wherein text component T1 and picture component P1 form a related pair as well as text component T2 and picture component P2. To a person of ordinary skill in the art and based on the broadest reasonable interpretation in the light of specification, “types of semantic composite” may be reasonably interpreted as image/picture and text grouped and related together so they can be edited together and Goldstein does teach that per the explanation above. Also, these components in Goldstein all belong to webpage since Goldstein is related to websites and their components and also teaches in [0187] that “picture+text caption” components are coupled and then grouped for the purpose of editing. Goldstein does not explicitly teach behaviors to performed for which Ramakrishna reference has been incorporated that teaches behaviors in [cols 2, 5, 9 and 11]. Ramakrishna teaches how behaviors of components can be implemented and instantiated on plurality of elements. Therefore a combination of Goldstein and Ramakrishna teaches the above argued limitation. As a result, the argument cannot be considered to be persuasive. 

APPLICANT’S ARGUMENT: Applicant argues that Furthermore, any editing discussed by Goldstein (such as edits received by his reconverter) focus on individual components. His reconverter applies functionality to individual components only (add component, delete component) etc., rather than to a group of components in a smart box.  Accordingly, Goldstein does not teach "associated editing operations and behaviors to be performed on said smart box".
EXAMINER’S RESPONSE: Examiner has carefully considered the argument but respectfully disagrees. Goldstein in [0099] teaches detecting component changes and component relationships where objects are grouped on the basis of history of objects which are edited or moved together. To a person of ordinary skill in the art and based on broadest reasonable interpretation in the light of the specification, “smart box” has been reasonably interpreted as group of components and that is being taught by Goldstein in [0099]. Goldstein further teaches in [0252] that semantically related pairs are kept together and also teaches in [0187] that “picture+text caption” components are coupled and then grouped for the purpose of editing. Therefore the focus is not on individual components for editing but is also on the groups. However, Goldstein does not explicitly teach behaviors to performed for which Ramakrishna reference has been incorporated that teaches behaviors in [cols 2, 5 and 11]. Ramakrishna teaches how behaviors of components can be implemented and instantiated. Therefore a combination of Goldstein and Ramakrishna teaches the above argued limitation. As a result, the argument cannot be considered to be persuasive. 
 
APPLICANT’S ARGUMENT: Applicant argues that Ramakrishna has external behavior components - i.e. a component that implements a behavior - where each individual component is associated with either a single or multiple behaviors in order to get required behaviors. Ramakrishna provides his behaviors for run-time, they are provided to the renderer (i.e., end-user browser) and not to the site editor (which Ramakrishna does not teach). The present invention provides behaviors for editing i.e. to the site editor and Ramakrishna's external behavior components are associated with their target (affected) components explicitly (e.g., via a linking tag). The behaviors of the present invention are associated with their semantic composite types ("a type of semantic composite having associated editing operations and behaviors to be performed on said smart box").
EXAMINER’S RESPONSE: Examiner has carefully considered the argument but respectfully disagrees. Goldstein teaches in [0252] that semantically related pairs are kept together and also teaches in [0187] that “picture+text caption” components are coupled and then grouped for the purpose of editing. Therefore the focus is not on individual components for editing but is also on the groups. Goldstein in [0137] where it teaches that a set of highly overlapping components which may typically create together a specific design and should retain the same proportion between the group components when placing the group in a new layout and for example, an image and a text forming a logo should retain the same proportion and the relative location regardless of their size and position in the new layout, to maintain the structure of the logo. Goldstein further teaches in [0145] that semantic analysis is performed to recognize related text and picture component pairs based on their type, proximity and relationship to other components wherein text component T1 and picture component P1 form a related pair as well as text component T2 and picture component P2. To a person of ordinary skill in the art and based on the broadest reasonable interpretation in the light of specification, “types of semantic composite” may be reasonably interpreted as image/picture and text grouped and related together so they can be edited together and Goldstein does teach that per the explanation above. Also, these components in Goldstein all belong to webpage since Goldstein is related to websites and their components and also teaches in [0187] that “picture+text caption” components are coupled and then grouped for the purpose of editing. However, Goldstein does not explicitly teach behaviors to performed for which Ramakrishna reference has been incorporated. Ramakrishna reference teaches in [col2] where element can be associated with multiple behavior and also further teaches that a least one of the elements is associated with external behavior component which clarifies that could be plurality of elements associated with external behavior component. Ramakrishna further teaches in [col9 lines1-5] where there are behaviors applied on plurality of elements such as a selected number of elements and therefore, there is not just one element. Therefore a combination of Goldstein and Ramakrishna teaches the above argued limitation. As a result the argument cannot be considered to be persuasive. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-15 and 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein et al. (US 2015/0154164 A1, hereinafter “Goldstein”) in view of Ramakrishna et al. (US 7,594166 B1, hereinafter “Ramakrishna”) further in view of Abrahami (US 2013/0232403 A1, hereinafter “Abrahami1”).

Regarding claim 1, Goldstein teaches
A website building system, said system comprising: (see Goldstein, [0111] “System 100 may be installed as part of a website building system”).
a memory; (see Goldstein, [0370] “The instructions may define the inventive device in operation with the computer platform… any type of disk… any other type of media suitable for storing electronic instructions and capable of being coupled to a computer system bus”).
a processor; (see Goldstein, [0110] “System 100 may comprise… a processor 250”).
at least one database storing websites (see Goldstein, [0288] “the components from different versions of the website 605 which may be stored on database 660”; [0289] “the hierarchical arrangements of components may be stored in database 660”) of users of said website building system, (see Goldstein, [0288] “a website design system 640 running on a server 600 typically accessed from multiple sources such as user clients 610 (including interactive users, content management systems, API's etc.) and designer clients 620”) said websites having components, (see Goldstein, [0287] “a website may have hierarchical arrangements of components having attributes”) said at least one database (see Goldstein, [0184] “may then save a list of relationships between components”; [0009] “the website components are stored in at least one of a database”) to also store (see Goldstein, [0218] “the resulting alternate layout (including the grouping, POS and ordering information) may be stored in database 50 together”) types of semantic composites, wherein a type of semantic composite (see Goldstein, [0137] “may determine a set of highly overlapping components which may typically create together a specific design and should retain the same proportion between the group components when placing the group in a new layout. For example, an image and a text forming a logo should retain the same proportion and the relative location regardless of their size and position in the new layout, to maintain the structure of the logo”; [0145] “may perform semantic analysis to recognize related text and picture component pairs based on their type, proximity and relationship to other components – image and text are interpreted as types of semantic composite) defines a combination of components which together form a unit having a joint meaning as a single smart box, (see Goldstein, [0099] “visual design system may include collected editing session history information which may be used to detect component changes and component relationships… Other information may include objects which are edited or moved together, objects which were historically grouped, objects or object sets which were created by duplicating preexisting objects or object sets and the timing of object editing i.e. was there a specific change applied in a sequence to a certain subset of the objects” – a group is interpreted as a single smart box) a type of semantic composite having (see Goldstein, [0137] “may determine a set of highly overlapping components which may typically create together a specific design and should retain the same proportion between the group components when placing the group in a new layout. For example, an image and a text forming a logo should retain the same proportion and the relative location regardless of their size and position in the new layout, to maintain the structure of the logo”; [0145] “may perform semantic analysis to recognize related text and picture component pairs based on their type, proximity and relationship to other components – image and text are interpreted as types of semantic composite) associated editing operations and… (see Goldstein, [0187] “Such hints may take a number of forms. Specific composite components which include predefined partial order system hints, such as a "picture+text caption" component may include the coupling of the two into a predefined partial order set… a visual design system such as grouping for editing, as many visual design systems have the ability to associate components in groups so they can be moved, resized or otherwise modified together”) on said smart box; and (see Goldstein, [0099] “visual design system may include collected editing session history information which may be used to detect component changes and component relationships… Other information may include objects which are edited or moved together, objects which were historically grouped, objects or object sets which were created by duplicating preexisting objects or object sets and the timing of object editing i.e. was there a specific change applied in a sequence to a certain subset of the objects” – a group is interpreted as a single smart box).
to create and edit smart boxes (see Goldstein, [0134] “may locate groups of components which may be highly overlapping or otherwise related and should be handled together”; [0137] “determine a set of highly overlapping components which may typically create together a specific design and should retain the same proportion between the group components when placing the group in a new layout” – groups are interpreted as smart boxes) according to semantic page knowledge, (see Goldstein, [0145] “may perform semantic analysis to recognize related text and picture  component pairs based on their type, proximity and relationship to other components… may recognize that T1 and P1 form a related pair, as well as T2-P2 and T3-P3… place them in the containing page, preserving the information about the relationships between them”).
at least one analyzer (see Goldstein, [0117] “component analyzer 229 may analyze components”) to determine which components of a page of a website of said websites belong to a type of semantic composite (see Goldstein, [0137] “may determine a set of highly overlapping components which may typically create together a specific design and should retain the same proportion between the group components when placing the group in a new layout. For example, an image and a text forming a logo should retain the same proportion and the relative location regardless of their size and position in the new layout, to maintain the structure of the logo”; [0145] “may perform semantic analysis to recognize related text and picture component pairs based on their type, proximity and relationship to other components – image and text are interpreted as types) according to said semantic page knowledge extracted from at least one of: (see Goldstein, [0145] “may perform semantic analysis to recognize related text and picture component pairs based on their type, proximity and relationship to other components… may recognize that T1 and P1 form a related pair, as well as T2-P2 and T3-P3… place them in the containing page, preserving the information about the relationships between them”) said website component attributes, (see Goldstein, [0335] “It may also rely on content/attribute analysis of the component (e.g. analyzing content of picture/text components through concept identification and extraction to find related components)”) and to classify (see Goldstein, [0334] “Semantic classifier 741 may map the components into semantic types (such as visual (image, video) and text (single line, multi-lines) which may be defined hierarchically. The semantic types may include multi-component semantic types such as ImageWithCaptionText-a semantic type created by uniting a pair which includes image and text components as one semantic entity”) said determined components (see Goldstein, [0137] “may determine a set of highly overlapping components which may typically create together a specific design and should retain the same proportion between the group components when placing the group in a new layout. For example, an image and a text forming a logo should retain the same proportion and the relative location regardless of their size and position in the new layout, to maintain the structure of the logo”; [0145] “may perform semantic analysis to recognize related text and picture component pairs based on their type, proximity and relationship to other components – image and text are interpreted as types) as smart boxes of said page; and (see Goldstein, [0099] “visual design system may include collected editing session history information which may be used to detect component changes and component relationships… Other information may include objects which are edited or moved together, objects which were historically grouped, objects or object sets which were created by duplicating preexisting objects or object sets and the timing of object editing i.e. was there a specific change applied in a sequence to a certain subset of the objects” – there are plurality of groups interpreted as smart boxes; [0119] “Page receiver 210 may receive the webpage with a desktop layout configuration”).
an editor (see Goldstein, [0221] “The visual design system may provide a single editor for both versions (possible constrained when editing a mobile layout), or separate desktop and mobile site editors”) to receive during an editing session said page comprising said components (see Goldstein, [0119] “Page receiver 210 may receive the webpage with a desktop layout configuration”; [0064] “a web-based site editing system”) and its smart box classifications… (see Goldstein, [0334] “Semantic classifier 741 may map the components into semantic types (such as visual (image, video) and text (single line, multi-lines) which may be defined hierarchically. The semantic types may include multi-component semantic types such as ImageWithCaptionText-a semantic type created by uniting a pair which includes image and text components as one semantic entity”; [0099] “visual design system may include collected editing session history information which may be used to detect component changes and component relationships… Other information may include objects which are edited or moved together, objects which were historically grouped, objects or object sets which were created by duplicating preexisting objects or object sets and the timing of object editing i.e. was there a specific change applied in a sequence to a certain subset of the objects” – there are plurality of groups interpreted as smart boxes) and to implement editing operations and… (see Goldstein, [0187] “Such hints may take a number of forms. Specific composite components which include predefined partial order system hints, such as a "picture+text caption" component may include the coupling of the two into a predefined partial order set… a visual design system such as grouping for editing, as many visual design systems have the ability to associate components in groups so they can be moved, resized or otherwise modified together”) with their type of semantic composite (see Goldstein, [0137] “may determine a set of highly overlapping components which may typically create together a specific design and should retain the same proportion between the group components when placing the group in a new layout. For example, an image and a text forming a logo should retain the same proportion and the relative location regardless of their size and position in the new layout, to maintain the structure of the logo”; [0145] “may perform semantic analysis to recognize related text and picture component pairs based on their type, proximity and relationship to other components – image and text are interpreted as types of semantic composite) on said smart boxes of said page (see Goldstein, [0099] “visual design system may include collected editing session history information which may be used to detect component changes and component relationships… Other information may include objects which are edited or moved together, objects which were historically grouped, objects or object sets which were created by duplicating preexisting objects or object sets and the timing of object editing i.e. was there a specific change applied in a sequence to a certain subset of the objects” – there are plurality of groups interpreted as smart boxes; [0119] “Page receiver 210 may receive the webpage with a desktop layout configuration”).  
Goldstein does not explicitly teach a type of semantic composite having associated editing operations and behaviors to be performed; a smart box handler running on said processor; said smart box handler comprising: to receive said components and its smart box classifications from said smart box handler; and to implement editing operations and behaviors associated.
	However, Ramakrishna discloses rendering dynamic web page and also teaches
	elements have behaviors to be performed on components (see Ramakrishna, [col2 lines23-24] “An element can be associated with multiple external behavior components to provide multiple effects, such as changing color and expanding a list when clicked”; [col2 lines44-46] “wherein at least one of the elements is associated with an external behavior component”; [col5 lines14-16] “The renderer 66 outputs and/or modifies an outputted image based on the attached behaviors”; [col11 lines43-45] “instantiating the behavior as needed, and calling a method thereof, while other event handler operations may be written into the behavior component”; [col9 lines1-5] “specifies the behavior attribute based on how many elements are to have the behavior applied. For example, defining the behavior inline or through script is appropriate for applying the behavior to a select number of elements”).
	implement behaviors associated (see Ramakrishna, [col2 lines23-24] “An element can be associated with multiple external behavior components to provide multiple effects, such as changing color and expanding a list when clicked”; [col2 lines44-46] “wherein at least one of the elements is associated with an external behavior component”; [col5 lines14-16] “The renderer 66 outputs and/or modifies an outputted image based on the attached behaviors”; [col11 lines43-45] “instantiating the behavior as needed, and calling a method thereof, while other event handler operations may be written into the behavior component”; [col9 lines1-5] “specifies the behavior attribute based on how many elements are to have the behavior applied. For example, defining the behavior inline or through script is appropriate for applying the behavior to a select number of elements”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of behaviors associated with components as being disclosed and taught by Ramakrishna, in the system taught by Goldstein to yield the predictable results of improving the appearance of web pages (see Ramakrishna, [col1 lines25-27] “An improvement to how a web page may be made to appear to a viewer is Dynamic HTML (DHTML), which enhances the appearance of a page's elements by adding effects thereto”).
The proposed combination of Goldstein and Ramakrishna does not explicitly teach a smart box handler running on said processor; said smart box handler comprising: to receive said components and its smart box classifications from said smart box handler..
However, Abrahami1 discloses smart handles and also teaches
	a smart box handler running on said processor (see Abrahami1, [0064] “smart handles”; [0071] “may map handles to rules”; [0079] “processes of a computer, computing system”).
said smart box handler comprising: (see Abrahami1, [0064] “smart handles”; [0071] “may map handles to rules”; [0079] “processes of a computer, computing system”).
to receive information from said smart box handler (see Abrahami1, [0025] “designer defined according to the functionality of the smart handles and website editor defined according to functionality of the smart handles”; [0065] “may receive any changes made by user 5 using handles H1 and H2 and may pass this information to dynamic layout coordinator 120”; [0071] “may map handles to rules”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of smart handles passing on change, online editing, manually configuring and editing at various levels along with classifying semantic decompositions as being disclosed and taught by Abrahami1, in the system taught by the proposed combination of Ramakrishna and Goldstein to yield the predictable results of automatically triggering dynamic layout activity in conjunction with smart handles (see Abrahami1, [0066] “there may be two possible conventions for using smart handles in conjunction with dynamic layout rules. The first is dynamic layout by default in which the regular adjustment handles provided for the components act as triggers for dynamic layout activity”). 
Claim 14 incorporates substantively all the limitations of claim 1 in a method form (see Goldstein, [0371] “systems may be used with programs in accordance with the teachings herein, or it may prove convenient to construct a more specialized apparatus to perform the desired method”) and is rejected under the same rationale.

Regarding claim 2, the proposed combination of Goldstein, Ramakrishna and Abrahami1 teaches
	and also comprising an updater (see Goldstein, [0216] “Dynamic layout handler 284”) to provide updates to said website based on external updates and (see Goldstein, [0217] “the mobile-adapted application may have to be dynamically modified due to changes such as modifications to the content of a component such as the amount of contained text. These may include changes originating from an external source (e.g., external data feed, concurrent user activity, switching between data records in a list application)”) updates to said at least one database (see Goldstein, [0218] “the resulting alternate layout (including the grouping, POS and ordering information) may be stored in database 50 together with the application or separately for further use, or as the basis for further modifications”).
Claim 15 incorporates substantively all the limitations of claim 2 in a method form and is rejected under the same rationale.

Regarding claim 4, the proposed combination of Goldstein, Ramakrishna and Abrahami1 teaches
wherein said types of semantic composite are at least one of (see Goldstein, [0137] “may determine a set of highly overlapping components which may typically create together a specific design and should retain the same proportion between the group components when placing the group in a new layout. For example, an image and a text forming a logo should retain the same proportion and the relative location regardless of their size and position in the new layout, to maintain the structure of the logo”; [0145] “may perform semantic analysis to recognize related text and picture component pairs based on their type, proximity and relationship to other components – image and text are interpreted as types) repeater semantic composites (see Goldstein, [0184] “Pattern POS locator 253 may detect a pattern partial order set when there is a repeating pattern of a given number of components (e.g. component pairs or triplets) having specific type, properties and layout at a given distance”).
Claim 17 incorporates substantively all the limitations of claim 4 in a method form and is rejected under the same rationale.

Regarding claim 5, the proposed combination of Goldstein, Ramakrishna and Abrahami1 teaches
wherein said repeater semantic composites are (see Goldstein, [0184] “Pattern POS locator 253 may detect a pattern partial order set when there is a repeating pattern of a given number of components (e.g. component pairs or triplets) having specific type, properties and layout at a given distance”) lists, (see Goldstein, [0184] “Pattern POS locator 253 may then save a list of relationships between components”) galleries and grids (see Goldstein, [0105] “different gallery type for desktop and mobile list components)… e.g. grid gallery# of columns/rows”).
Claim 18 incorporates substantively all the limitations of claim 5 in a method form and is rejected under the same rationale.

Regarding claim 6, the proposed combination of Goldstein, Ramakrishna and Abrahami1 teaches
wherein said editor (see Goldstein, [0221] “The visual design system may provide a single editor for both versions (possible constrained when editing a mobile layout), or separate desktop and mobile site editors”) allows a user of (see Goldstein, [0210] “designer defined parameters and website building system defined parameters”) said website building system (see Goldstein, [0288] “a website design system 640 running on a server 600 typically accessed from multiple sources such as user clients 610 (including interactive users, content management systems, API's etc.) and designer clients 620”) to interactively designate said website components into said smart boxes (see Goldstein, [0188] “may provide both predefined groups and predefined partial order sets… may allow the designer to specify predefined group hints (used for grouping components into a virtual super-node)”). 
Claim 19 incorporates substantively all the limitations of claim 6 in a method form and is rejected under the same rationale.

Regarding claim 7, the proposed combination of Goldstein, Ramakrishna and Abrahami1 teaches
wherein said smart box handler comprises: (see Abrahami1, [0064] “smart handles”; [0071] “may map handles to rules”)	
an automatic handler (see Goldstein, [0294] “Comparer and merger 650 may”) to analyze (see Goldstein, [0145] “may perform semantic analysis to recognize related text and picture component pairs based on their type, proximity and relationship to other components”; [0181] “may detect a semantic relationship partial order set when there are specific combinations of components of given types which are close together for example a picture and its caption… check that each of the components has the right type (e.g. one is text and one is picture), that the components are close together (distance is below a given threshold) and that there is no intervening component between them”) said page and (see Goldstein, [0122] “each page of the pertinent web site individually”) to perform semantic decomposition according to said analysis; and at least one of: (see Goldstein, [0294] “based on the hierarchical decomposition of the objects being merged or based on an analysis of the geometry, attributes and content of the compared objects and sub-objects”).
an online analyzer and handler (see Abrahami1, Fig.2) to provide online processing (see Abrahami1, [0043] “dynamic layout during online editing”) and said semantic decomposition (see Goldstein, [0294] “based on the hierarchical decomposition of the objects being merged or based on an analysis of the geometry, attributes and content of the compared objects and sub-objects”) via said automatic handler (see Goldstein, [0294] “Comparer and merger 650”). The motivation for the proposed combination is maintained.

Regarding claim 8, the proposed combination of Goldstein, Ramakrishna and Abrahami1 teaches
and also comprising at least one of: an interactive handler (see Abrahami1, [0076] “manual modifier 145”) to enable a user (see Abrahami1, [0064] “a web-based site editing system is used as an example of a visual design system… Manual modifier 145 may allow designer 5 to override the pre-defined display and/or functionality of handles H1, H2 and H3”) of said website building system (see Goldstein, [0288] “a website design system 640 running on a server 600 typically accessed from multiple sources such as user clients 610 (including interactive users, content management systems, API's etc.) and designer clients 620”) to manually configure (see Abrahami1, [0071] “a user or designer may map handles to rules at different levels such as at the entire system level, at a specific application level (such as part of the application creation information) or even at page, container, component or component class level”) said semantic decomposition; and (see Goldstein, [0294] “based on the hierarchical decomposition of the objects being merged or based on an analysis of the geometry, attributes and content of the compared objects and sub-objects”). The motivation for the proposed combination is maintained.
Claim 21 incorporates substantively all the limitations of claim 8 in a method form and is rejected under the same rationale.

Regarding claim 9, the proposed combination of Goldstein, Ramakrishna and Abrahami1 teaches
and also comprising: a site generation system (see Goldstein, [0272] “initial layout converter”) to generate said website comprising (see Goldstein, [0095] “some parts of the site may be dynamically generated, and the relationship between site elements might also be implemented procedurally”) said smart boxes; and (see Goldstein, [0134] “may locate groups of components which may be highly overlapping or otherwise related and should be handled together”; [0137] “determine a set of highly overlapping components which may typically create together a specific design and should retain the same proportion between the group components when placing the group in a new layout” – groups are interpreted as smart boxes).
an import handler to import (see Goldstein, [0363] “(including an external content management changes) or through an external version control system 615 which may manage a version of the stored website”) and classify type of semantic composite definitions (see Goldstein, [0335] “Semantic classifier 741 may use a system table mapping types (single and multi-components) into semantic types arranged in a hierarchy of types, e.g. "image" and "video" are sub-types of "visual" which is a sub-type of the top-level "component" as shown in Fig. 40”; [0036] “classifying the components into a semantic classification; and creating a match between elements from two matched components based on the semantic classification”) from said site generation system and (see Goldstein, [0272] “initial layout converter”) systems external (see Goldstein, [0205] “third party application components (which may support multiple variants having different display sizes)”) to said website building system (see Goldstein, [0111] “System 100 may be installed as part of a website building system”). 

Regarding claim 10, the proposed combination of Goldstein, Ramakrishna and Abrahami1 teaches
a semantic composite sensitive editor (see Goldstein, [0261] “mobile editor may interact with mobile handler 360 which handles mobile-side only changes”) to enable said user to apply associated editing behaviors (see Goldstein, [0252] “containing two components (A and B) is edited via the desktop editor… mobile layout adder 346 may cluster these 4 components into a new virtual page and may run initial layout converter 200 on them.  Since T1 is semantically related to I1, and T2 to I2, these pairs would be kept together.  Thus, the created (vertical) sequence would be A-T1-I1-T2-I-B (as in MP3)--preserving the semantic information”)”) to said smart boxes; and (see Goldstein, (see Goldstein, [0137] “may determine a set of highly overlapping components which may typically create together a specific design and should retain the same proportion between the group components when placing the group in a new layout. For example, an image and a text forming a logo should retain the same proportion and the relative location regardless of their size and position in the new layout, to maintain the structure of the logo”; [0141] “If the component is a logo instead of text-over-image… to create an overlap group instead of a text over image group” – logo is interpreted as type representing semantic composition).
a semantic composite type editor (see Goldstein, [0258] “component modifier 350”) to enable general editing (see Goldstein, [0258] “when there are changes to attributes such as style, font or text size of a desktop component including general property changes”) of said types of semantic composites (see Goldstein, [0137] “may determine a set of highly overlapping components which may typically create together a specific design and should retain the same proportion between the group components when placing the group in a new layout. For example, an image and a text forming a logo should retain the same proportion and the relative location regardless of their size and position in the new layout, to maintain the structure of the logo”; [0145] “may perform semantic analysis to recognize related text and picture component pairs based on their type, proximity and relationship to other components - image and text are interpreted as types).
Claim 23 incorporates substantively all the limitations of claim 10 in a method form and is rejected under the same rationale.

Regarding claim 11, the proposed combination of Goldstein, Ramakrishna and Abrahami1 teaches
and also comprising a layout compiler (see Goldstein, [0100] “may employ dynamic layout”) to generate layout definitions (see Goldstein, [0098] “create parallel layout definitions between different display platforms for a given application”) for said website (see Goldstein, [0122] “each page of the pertinent web site individually”) according to a layout definition language (see Goldstein, [0098] “A visual design system may also provide an internal, consistent object data model of the site, with precisely specified attributes for all site objects. Thus, a visual design system may provide multiple visual layouts for a single site or application with a single set of components”).  
Claim 24 incorporates substantively all the limitations of claim 11 in a method form and is rejected under the same rationale.

Regarding claim 12, the proposed combination of Goldstein, Ramakrishna and Abrahami1 teaches
wherein said semantic composite sensitive editor comprises (see Goldstein, [0261] “mobile editor may interact with mobile handler 360 which handles mobile-side only changes”) a semantic composite editing behavior applier (see Goldstein, [0109] “Reconverter 300 may reconvert layout configuration after the main layout configuration application has been edited”) to apply said associated editing operations and (see Goldstein, [0252] “containing two components (A and B) is edited via the desktop editor… mobile layout adder 346 may cluster these 4 components into a new virtual page and may run initial layout converter 200 on them.  Since T1 is semantically related to I1, and T2 to I2, these pairs would be kept together. Thus, the created (vertical) sequence would be A-T1-I1-T2-I-B (as in MP3)--preserving the semantic information”)”; [0187] “Such hints may take a number of forms. Specific composite components which include predefined partial order system hints, such as a "picture+text caption" component may include the coupling of the two into a predefined partial order set… a visual design system such as grouping for editing, as many visual design systems have the ability to associate components in groups so they can be moved, resized or otherwise modified together”) behaviors (see Ramakrishna, [col2 lines23-24] “An element can be associated with multiple external behavior components to provide multiple effects, such as changing color and expanding a list when clicked”; [col2 lines44-46] “wherein at least one of the elements is associated with an external behavior component”; [col5 lines14-16] “The renderer 66 outputs and/or modifies an outputted image based on the attached behaviors”; [col11 lines43-45] “instantiating the behavior as needed, and calling a method thereof, while other event handler operations may be written into the behavior component”) to said smart boxes (see Goldstein, (see Goldstein, [0137] “may determine a set of highly overlapping components which may typically create together a specific design and should retain the same proportion between the group components when placing the group in a new layout. For example, an image and a text forming a logo should retain the same proportion and the relative location regardless of their size and position in the new layout, to maintain the structure of the logo”; [0141] “If the component is a logo instead of text-over-image… to create an overlap group instead of a text over image group” – logo is interpreted as type representing semantic composition). 

Regarding claim 13, the proposed combination of Goldstein, Ramakrishna and Abrahami1 teaches
wherein said semantic composite editing behavior applier comprises at least one of: (see Goldstein, [0109] “Reconverter 300 may reconvert layout configuration after the main layout configuration application has been edited”).
a resizer to handle (see Goldstein, [0187] “forms of association available in a visual design system such as grouping for editing, as many  visual design systems have the ability to associate components in groups so they can be moved, resized or otherwise modified together”) said semantic composite type specific (see Goldstein, [0137] “may determine a set of highly overlapping components which may typically create together a specific design and should retain the same proportion between the group components when placing the group in a new layout. For example, an image and a text forming a logo should retain the same proportion and the relative location regardless of their size and position in the new layout, to maintain the structure of the logo”; [0145] “may perform semantic analysis to recognize related text and picture component pairs based on their type, proximity and relationship to other components - image and text are interpreted as types) resizing for said smart boxes; (see Goldstein, [0187] “forms of association available in a visual design system such as grouping for editing, as many  visual design systems have the ability to associate components in groups so they can be moved, resized or otherwise modified together” – groups are interpreted as smart boxes).
Claim 25 incorporates substantively all the limitations of claim 13 in a method form and is rejected under the same rationale.

Regarding claim 20, the proposed combination of Goldstein, Ramakrishna and Abrahami1 teaches
wherein said analyzing (see Goldstein, [0145] “may perform semantic analysis to recognize related text and picture component pairs based on their type, proximity and relationship to other components”; [0181] “may detect a semantic relationship partial order set when there are specific combinations of components of given types which are close together for example a picture and its caption… check that each of the components has the right type (e.g. one is text and one is picture), that the components are close together (distance is below a given threshold) and that there is no intervening component between them”) and classifying comprises: (see Goldstein, [0335] “Semantic classifier 741 may use a system table mapping types (single and multi-components) into semantic types arranged in a hierarchy of types, e.g. "image" and "video" are sub-types of "visual" which is a sub-type of the top-level "component" as shown in Fig. 40”; [0036] “classifying the components into a semantic classification; and creating a match between elements from two matched components based on the semantic classification”).
analyzing (see Goldstein, [0145] “may perform semantic analysis to recognize related text and picture component pairs based on their type, proximity and relationship to other components”; [0181] “may detect a semantic relationship partial order set when there are specific combinations of components of given types which are close together for example a picture and its caption… check that each of the components has the right type (e.g. one is text and one is picture), that the components are close together (distance is below a given threshold) and that there is no intervening component between them”) said page and (see Goldstein, [0122] “each page of the pertinent web site individually”) performing semantic decomposition according to said analyzing a page; and at least one of: (see Goldstein, [0294] “based on the hierarchical decomposition of the objects being merged or based on an analysis of the geometry, attributes and content of the compared objects and sub-objects”).
providing online processing for said online processing and (see Abrahami1, [0043] “dynamic layout during online editing”) said semantic decomposition and (see Goldstein, [0294] “based on the hierarchical decomposition of the objects being merged or based on an analysis of the geometry, attributes and content of the compared objects and sub-objects”) said types of semantic composite (see Goldstein, [0137] “may determine a set of highly overlapping components which may typically create together a specific design and should retain the same proportion between the group components when placing the group in a new layout. For example, an image and a text forming a logo should retain the same proportion and the relative location regardless of their size and position in the new layout, to maintain the structure of the logo”; [0145] “may perform semantic analysis to recognize related text and picture component pairs based on their type, proximity and relationship to other components - image and text are interpreted as types) via said analyzing a page (see Goldstein, [0145] “may perform semantic analysis to recognize related text and picture component pairs based on their type, proximity and relationship to other components”; [0181] “may detect a semantic relationship partial order set when there are specific combinations of components of given types which are close together for example a picture and its caption… check that each of the components has the right type (e.g. one is text and one is picture), that the components are close together (distance is below a given threshold) and that there is no intervening component between them”). The motivation for the proposed combination is maintained. 

Regarding claim 22, the proposed combination of Goldstein, Ramakrishna and Abrahami1 teaches
generating said website comprising (see Goldstein, [0095] “some parts of the site may be dynamically generated, and the relationship between site elements might also be implemented procedurally”) said smart boxes; and (see Goldstein, [0134] “may locate groups of components which may be highly overlapping or otherwise related and should be handled together”; [0137] “determine a set of highly overlapping components which may typically create together a specific design and should retain the same proportion between the group components when placing the group in a new layout” – groups are interpreted as smart boxes).
importing (see Goldstein, [0363] “(including an external content management changes) or through an external version control system 615 which may manage a version of the stored website”) and classifying semantic decomposition definitions from (see Abrahami1, [0071] “may map handles to rules at different levels such as at the entire system level, at a specific application level (such as part of the application creation information) or even at page, container, component or component class level. Handles may also be automatically configured by system 100”) said generating and (see Goldstein, [0272] “initial layout converter”) systems external (see Goldstein, [0205] “third party application components (which may support multiple variants having different display sizes)”) to said website building system (see Goldstein, [0111] “System 100 may be installed as part of a website building system”). The motivation for the proposed combination is maintained.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein and Abrahami1 in view of Abrahami et al. (US 2014/0108373 A1, hereinafter “Abrahami2”). 

Regarding claim 3, the proposed combination of Goldstein, Ramakrishna and Abrahami1 teaches
about said smart boxes (see Goldstein, [0134] “may locate groups of components which may be highly overlapping or otherwise related and should be handled together”; [0137] “determine a set of highly overlapping components which may typically create together a specific design and should retain the same proportion between the group components when placing the group in a new layout” – groups are interpreted as smart boxes) to be indexed to a search engine spider (see Goldstein, [0228] “a page might be indexed by a search engine spider reading the desktop layout configuration pages”).   
The proposed combination of Goldstein, Ramakrishna and Abrahami1 does not explicitly teach a search engine friendly renderer to send information. 
However, Abrahami2 discloses website building system and also teaches
a search engine friendly renderer to send information (see Abrahami2, [0080] “sitemap renderer 45 may provide a sitemap to the spider and search engine friendly renderer 46 may create the search engine friendly version of the pertinent page whenever a page is requested by the spider”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of search engine friendly renderer to send information to be indexed to a search engine spider as being disclosed and taught by Abrahami2, in the system taught by the proposed combination of Goldstein, Ramakrishna and Abrahami1 to yield the predictable results of creating webpages efficiently based on optimization techniques (see Abrahami2, [0021] “The website building system can also implement search engine optimization techniques in the creation of these page variants so as to improve the ranking of the specific pages by crawling search engines. Aside from displaying the search engine friendly version of the page, the system can also generate relevant sitemaps to guide the spiders as to which URL's to request so that all site pages are indexed”). 
Claim 16 incorporates substantively all the limitations of claim 3 in a method form and is rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAISHALI SHAH/Primary Examiner, Art Unit 2156